Citation Nr: 1432606	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for right upper extremity cervical radiculopathy, currently rated as 20 percent disabling.

2. Entitlement to an increased rating for degenerative joint disease of the cervical spine, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1986 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to increased ratings for right upper extremity cervical radiculopathy and degenerative joint disease of the cervical spine.

In a rating decision dated in August 2011, the RO increased the rating for degenerative joint disease of the cervical spine to 30 percent disabling, effective July 15, 2011.


FINDING OF FACT

In a letter dated January 7, 2014, prior to the promulgation of a decision in this appeal, the Board received written notification from the appellant's representative that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to increased ratings for right upper extremity cervical radiculopathy and degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made in writing by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).  In a letter dated January 7, 2014, the Veteran's representative advised that the Veteran wanted to withdraw the appeal.

There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


